TDCJ Offender Details                                                                               Page 1 of2
                                                                                             <g3,1qtf-o~
    TE;XAS [)I;PARTME;N'f OF, CRIMINA~ JUSTI_Q,(:_              m    a•w•Jt.QiM    Iii    New Offendell" Search




 Offender Information Details
   Return to Search list



 SID Number:                                    07363390

 TDCJ Number:                                   01596897

 Name:                                          HILL,ROCKY A

 Race:                                         w
 Gender:                                           M
 DOB:                                              1975-11-06

 Maximum Sentence Date:                         2028-03-12

 Current Facility:                                 NEAL

 Projected Release Date:                        2028-03-12

 Parole Eligibility Date:                          2018-03-12

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays andmultiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL iNFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




 Offense History:
    Offense                        Sentence                              Sentence (YY -MM-
                     Offense                       County Case No.
     Date                            Date                                      DD)
                 I             I               I          I          I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=07363390                      9/4/2015